                    IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA


JUSTIN B. WINEBURGH and RACHEL
SILL,

                      Plaintiffs,                       CIVIL ACTION
                                                        NO. 18-3966
            v.


JAXON INTERNATIONAL, LLC and
BRADEN RICHTER,

                      Defendants.


                                      ORDER

      AND NOW, this 20th day of March, 2019, upon consideration of Defendants’

Motion to Dismiss (ECF No. 9), Plaintiffs’ Response (ECF No. 10), Defendants’ Reply

(ECF No. 11) and Plaintiffs’ Sur-Reply (ECF No. 14), it is hereby ORDERED that the

Motion is DENIED.

                                                     BY THE COURT:



                                                     /s/ Gerald J. Pappert
                                                     GERALD J. PAPPERT, J.
